Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Cancelled Claims: claims 2-4,  6-8, 10, and 12 have been cancelled.
Amended Claims: Claim 1 has been amended to focus on “maximum steering rate” (i.e. acceleration/deceleration/jerk have been removed)
Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive and/or are moot. 
	To summarize applicant’s arguments the amended claims a distinguished over Iagnemma (and over cited prior art from previous office action) in that  while Iagnemma does simulate multiple routes and then chooses a route, it also then simulates the various input parameters/state parameters (i.e. vehicle speed) to determine if the vehicle can follow the route within a specified precision (i.e. deviation threshold) as evidenced in [0044] “As also shown in FIGS. 4A and 4B, self-driving vehicles typically use software processes termed trajectory tracking (or path tracking) processes 102 to compute a set of input levels (e.g., effort levels of the steering, brake, and throttle) 104 to cause the vehicle to follow (we sometimes say to track) a trajectory or path 68 provided by a motion planning process 62 to within a specified precision. Such input levels can be generated by a variety of known techniques, including model predictive control (MPC), pure pursuit, fuzzy logic, neural networks (including convolutional neural networks and similar “deep learning” methods), and other techniques. The result of the computations done at each time step k in a trajectory tracking process includes a set of input levels that is intended to be applied at the current time step, and may also include a set of inputs that are intended to be applied from the current time to a future time k+T.”
	In regards to the lack of teachings a maximum steering rate of an actuated steering column in Iganemma and/or Zhu neither reference is used for teaching that specific subject matter in the updated rejection so those arguments are moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakaria et al, “A Path Tracking Algorithm Using Future Prediction Control with Spike Detection for an Autonomous Vehicle Robot”, NPL in futher view of Iagnemma et al, “Affecting Functions Of A Vehicle Based On Function-Related Information About Its Environment”, US20180004210.
	Zakaria et al teaches a path deviation prediction/calculation and path tracking system for a an autonomous vehicle/robot “Trajectory tracking is an important aspect of autonomous vehicles. The idea behind trajectory tracking is the ability of the vehicle to follow a predefined path with zero steady state error. The difficulty arises due to the nonlinearity of vehicle dynamics. Therefore, this paper proposes a stable tracking control for an autonomous vehicle.” Futher Zakaria contains explicit suggestions that the disclosed method/equations could be fit into an autonomous vehicle system. “The concept of an autonomous vehicle can easily be implemented on a mobile robot platform since the kinematic model of a mobile robot is similar to that of an autonomous vehicle”. and that in the path tracking the calculation of/use of the maximum steering rate “While a lot of control design development disregards the effect of wrong data inputs into the controller, this paper introduces a simple algorithm to check an inaccurate input into the controller by monitoring the output response of the controller. It is often the case during error reading that the spike occurs due to the value of the reading suddenly changing to a non-related value. This can be illustrated when navigating the vehicle using GPS. The GPS reading can suddenly change or be lost for many reasons, such as an inconsistent number of satellites or multipath data errors being received. The data received in this condition is normally inaccurate data and the difference from the previous data is obvious. Because of this, the steering control will generate a large steering angle due to the fluctuation of the GPS data reading, which will cause the incorrect navigation of the vehicle. To overcome this problem, the authors propose a solution by considering the case where tracking the controller sudden changes and by monitoring the behaviour of the steering control angle derivative generated from the controller. This derivative value can be used as an indicator if the spike occurs by checking the offset of the derivate: offset d dt δ δ > [Symbol font/0x26] (14) The spike detection algorithm is defined as: 1 2 1 | | | | k k K k δ δ δ = − − − (15) Where δk-1 is the previous steering angle value at one time step, K2 is the steering tuning gain and offset δ [Symbol font/0x26] is the derivate offset limit for spike detection. The simple algorithm can be described by analysing the term used in the algorithm. In Equation 14, the steering rate offset is set in the program to monitor the steering controller output behaviour in a certain region that is allowed to operate. The value of the steering rate offset can easily be achieved by tuning the steering rate during the experimental testing.”
	Zakaria teachs a steering control system/path tracking system in which the future deviation from a reference point is calculated based on the following equation below:

    PNG
    media_image1.png
    323
    428
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    110
    400
    media_image2.png
    Greyscale

As simple reordering of equation (12) to isolate yef results in:
yef = [delta.steering_angle-sin(theta.direction.error)]*velocity/K
	this reordering clearly shows that based on the non-linear law the future error of a position. However the term sin(theta.direction.error) can be simplified to zero (on a roughly straight rough equation (11) = 0 and sin(0) = 0 thus the equation can be further refined to 
ef = delta.steering_angle*velocity/K meaning that future lateral error of the vehicle is roughly equal to the product of the steering angle and the velocity of the vehicle times some gain constant (1/K or just simplified to K).
	However Zakaria is mute as how the input values (i.e. the speed/velocity value) is found. And ranking of trajectory control based on the deviation from a trajectory.
	Iganemma et al teaches an autonomous vehicle control system which includes which includes future predictive control of the input values for tracking a trajectory [0044] “As also shown in FIGS. 4A and 4B, self-driving vehicles typically use software processes termed trajectory tracking (or path tracking) processes 102 to compute a set of input levels (e.g., effort levels of the steering, brake, and throttle) 104 to cause the vehicle to follow (we sometimes say to track) a trajectory or path 68 provided by a motion planning process 62 to within a specified precision. Such input levels can be generated by a variety of known techniques, including model predictive control (MPC), pure pursuit, fuzzy logic, neural networks (including convolutional neural networks and similar “deep learning” methods), and other techniques. The result of the computations done at each time step k in a trajectory tracking process includes a set of input levels that is intended to be applied at the current time step, and may also include a set of inputs that are intended to be applied from the current time to a future time k+T.” and ranking/selection of a trajectory system based on deviation from [0050] “In some cases, a certain trajectory tracking process based on a class of algorithms known as MPC, and using a parameter set A, may define a cost function that weakly penalizes deviation from the trajectory provided by the motion planning process. This approach may produce coarse maneuvering, though also may generate steering inputs that have relatively small rate of change of amplitude and are comfortable to a passenger. By contrast, the same trajectory tracking process using parameter set B, which defines a cost function that heavily penalizes deviation from the trajectory provided by the motion planning process and therefore results in precise maneuvering, may yield steering inputs that have relatively large rate of change of amplitude and are less comfortable to a passenger.”  And further that the parameters are set/adjusted to modify parameters along the path [0040] “Motion planning process parameter settings can also be adjusted to influence common vehicle operational settings such as the travel speed, nominal and maximum longitudinal and lateral acceleration and deceleration, and other settings.“ further while not at first glance mentioning a deviation “threshold” being used Iganemma does teach such a threshold (and modification of future inputs to follow such a threshold) [0044] “As also shown in FIGS. 4A and 4B, self-driving vehicles typically use software processes termed trajectory tracking (or path tracking) processes 102 to compute a set of input levels (e.g., effort levels of the steering, brake, and throttle) 104 to cause the vehicle to follow (we sometimes say to track) a trajectory or path 68 provided by a motion planning process 62 to within a specified precision. Such input levels can be generated by a variety of known techniques, including model predictive control (MPC), pure pursuit, fuzzy logic, neural networks (including convolutional neural networks and similar “deep learning” methods), and other techniques. The result of the computations done at each time step k in a trajectory tracking process includes a set of input levels that is intended to be applied at the current time step, and may also include a set of inputs that are intended to be applied from the current time to a future time k+T.” Here the phrase “104 to cause the vehicle to follow (we sometimes say to track) a trajectory or path 68 provided by a motion planning process 62 to within a specified precision” teaches a deviation threshold (i.e. “within a specified precision”) and that future inputs (speed) along a trajectory are being simulated/modified to stay within this threshold “Such input levels can be generated by a variety of known techniques, including model predictive control (MPC), pure pursuit, fuzzy logic, neural networks (including convolutional neural networks and similar “deep learning” methods), and other techniques. The result of the computations done at each time step k in a trajectory tracking process includes a set of input levels that is intended to be applied at the current time step, and may also include a set of inputs that are intended to be applied from the current time to a future time k+T.” Here teaches that for a single trajectory the inputs for it, into the future, are calculated/determined which will keep it within the path precision.
	While neither piece explicitly mentions that the velocity/speed along the path is searched in a ordered descending fashion (i.e. a faster speed is simulated then (if the faster speed is invalid) a slower till the fastest valid speed is found), such a ordered search fashion would have been obvious to try to one of ordinary skill in the art at the current level of generality effectively claimed (i.e. start with fast speeds then go to slower speeds as needed) and that such a ordering would lead to predictable/anticipated success.
	Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify the trajectory setting parameters/pathing control of Iganemma to use the non-linear control model and maximum steering rate limit/spike protection of Zakaria. The resulting combination would read on all aspects of claim 1.
	Regarding Claim 5, combined Iganemma-Zakaria teaches “The control system of claim 1, wherein the simulating of the first and second performances are based at least in part on a load of the autonomous vehicle, a slip of a road, flipping conditions, or any combination of the foregoing.”( [0053] “Certain actuator control processes may exhibit performance characteristics 121 that vary depending on the vehicle operational conditions and the environment conditions. Therefore, it may be desirable to associate different actuator control processes with corresponding different function-related features. Then ego vehicle transitions between function-related features can cause transitions between executions of different corresponding actuator control processes. Changes in vehicle operational conditions may include, for example, changes in vehicle speed, changes in engine throttle level, changes in selected transmission gear, and others. Changes in the environment conditions may include, for example, road surface friction levels, road pitch and roll, road roughness levels, whether or not it is raining or snowing or has recently rained or snowed, whether or not there is slush or puddles present on the road, and others.” Here gives performance changes (and by extension simulated performance changes) based on road conditions. And later [0062] “For example, given information about the ego vehicle's current position and knowledge of the properties of the road network available in the database, it is generally possible to generate a nominal speed associated with travel along a particular road segment. Based on this it may be possible to infer whether or not vehicle motion (including both longitudinal motion and yaw (e.g., steering-induced motion) arising from given actuator inputs can be accurately predicted through the use of models of varying complexity. Examples of models of varying complexity include kinematic models and dynamic models of increasing order that consider effects such as longitudinal wheel slip, vehicle rollover, and lateral skidding.” Here is simulation of slip and roll over/models accounting for these are being simulated )
	Regarding Claim 9, combined Iganemma-Zakaria teaches “The control system of claim 1, wherein the simulating of the first and second performances comprises utilization of a search mechanism for finding respective speed profiles, the search mechanism comprising a genetic algorithm,  an A* algorithm, a Dyjkstra algorithm, a Dynamic programing algorithm,  a Simplex optimization algorithm, or any combination of the foregoing.”( [0044] “As also shown in FIGS. 4A and 4B, self-driving vehicles typically use software processes termed trajectory tracking (or path tracking) processes 102 to compute a set of input levels (e.g., effort levels of the steering, brake, and throttle) 104 to cause the vehicle to follow (we sometimes say to track) a trajectory or path 68 provided by a motion planning process 62 to within a specified precision. Such input levels can be generated by a variety of known techniques, including model predictive control (MPC), pure pursuit, fuzzy logic, neural networks (including convolutional neural networks and similar “deep learning” methods), and other techniques. The result of the computations done at each time step k in a trajectory tracking process includes a set of input levels that is intended to be applied at the current time step, and may also include a set of inputs that are intended to be applied from the current time to a future time k+T.” While not explicitly naming the techniques listed in the claims such techniques would be obvious to one of ordinary skill in the art given “neural networks (including convolutional neural networks and similar “deep learning” methods), and other techniques.“ given the broad use and level of generality for each type of claimed search algorithm and that each type/category of search mechanism listed are WURC in the art)
	Regarding Claim 11, combined Iganemma-Zakaria teaches “The control system of claim 1, wherein the first and second speeds are selected from a table that specifies a maximum speed that a can be driven based on an angle defined by subsequent points in the trajectory.”( Iganemma [0042] “For example, given information about an ego vehicle's current position and goal position, and knowledge of properties of the road network e.g., function-related information 42, it may be possible to compute a nominal path from the current position to the goal position under the assumption that the route is free of obstacles. This nominal path can then be provided to the motion planning process as prior information, which may reduce the burden on the planning process of computing a path in certain scenarios. The nominal path can also take account of other information associated with the applicable function-related feature, such as the nominal travel speed, which influences the path curvature that can be followed by the vehicle to within a specified precision.” While not explicitly stating a table containing the speeds, here teaches that the curvature (i.e angle between two points on a road) possible for a path is directly limited by the velocity for that path/at those points. This also inherently teaches the limiting of velocity based on the curvature of a path, thus the logic naturally flows that for a given path (i.e. curvature) velocity would be limited and the storage of such a relationship within a table format is WURC)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661